DETAILED ACTION
This communication is responsive to the claims filed on August 13th, 2019. Claims 1-20 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cylindrical ice cube pushing plate of Claims 5, 11 and 17 and the straight-line segment of Claims 4, 5, 8, 16, 17, and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "31" and "33" have both been used to designate the circular ice discharging passage in Paragraph 28 of applicants specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The ice pushing unit and the ice pushing assembly in claims 1-3, 6-7, 10, and 12-15. The structure and function of the ice pushing unit/assembly is described in applicants specification paragraphs 28, 32, 35 and 37. For the sake of prosecution it will be interpreted that the pushing assembly must include at least the rotating blades to fulfil the function of pushing the ice. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2 and 6 recite “a bottom wall of the ice storage box” however Claim 1 also recites “a bottom wall of the ice storage box” making it indefinite if the bottom wall is the same bottom wall as recited in Claim 1 or a separate bottom wall. For the sake of prosecution it will be interpreted that Claims 2 and 6 reads “a second bottom wall of the ice storage box.”
Claims 2-9,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2 and 6 recite “an side wall of the ice storage box” and “a side wall of the ice storage box”, respectively. Claim 1 already recites “a side wall thereof” referring to a sidewall of the ice storage box. It is indefinite whether these claims are referring to a separate side wall or the one recited in Claim 1. Claims 16 and 17 recite “a side wall and a bottom wall of the ice storage box” even though Claim 13 already recites “a side wall of the ice storage box.” It is indefinite whether these claims are referring to a separate side wall or the one recited in Claim 13. For the sake of prosecution it is interpreted that claims 2 and 6 read “a second side wall of the ice storage box.” For the sake of prosecution it is interpreted that Claims 16 and 17 read “a second side wall and a bottom wall of the ice storage box”
Claims 4, 5, 8, 9, 11, 16, 17, and 19  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US2008/0295536, hereinafter referred to as Kim.).

    PNG
    media_image1.png
    658
    561
    media_image1.png
    Greyscale

FIGURE A
With regards to Claim 12, Kim (US 20080295536) discloses A refrigerator (Fig. 1), comprising: an ice cube maker (100, Fig. 2) having an ice cube outlet (paragraph 31, ejector 130 removes ice and drops it into ice storage box. The outlet is interpreted as the space were removed ice has left contact with the ice maker.); and an ice discharger (Fig. 3) having an ice inlet (211, Fig. 6) communicatively coupled to the ice cube outlet of the ice cube maker (ice cube outlet is interpreted as communicatively coupled to the ice inlet as ice can freely pass from one to the other), the ice discharger including: an ice storage box (210, Fig. 13); an ice stirring unit (220/222, Fig. 13) located within the ice storage box (Fig. 13); and an ice pushing unit (240, Fig. 5) located within the ice storage box (Fig. 5); wherein the ice storage box includes an ice inlet (211, Fig. 6) and an ice outlet (215a, Fig. 6); wherein the ice stirring unit includes a stirrer (220, Fig. 4) and an ice cube guiding wall (213a, Fig. 13), the stirrer configured to rotatably stir ice cubes to move within the ice cube guiding wall (Paragraph 33) and to exit the stirring unit into an ice 

    PNG
    media_image2.png
    736
    697
    media_image2.png
    Greyscale

FIGURE B
With regards to Claim 13, Kim discloses the refrigerator of claim 12, wherein the ice cube guiding wall (213a, Fig. 13) includes a circular arc segment (Fig. B) located at a center of the ice storage box (Centerline of ice storage box is shown in Fig. B, circular arc segment is clearly in the center) and a connecting segment (Fig. B) having two ends connecting the circular arc segment and a side wall of the ice storage box (the second side wall of Fig. B), respectively.
With regards to Claim 15. (New) The refrigerator of claim 13, wherein the ice pushing unit (240, Fig. 6) includes an ice pushing assembly (240, Fig. 6) disposed rotatably within the ice discharging passage space (Paragraph 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US2008/0295536) in view of Choo (US2015/0135738) and Lee et al. (US8746002, hereinafter referred to as Lee).
With regards to Claim 1, Kim discloses an ice discharging system (Fig. 3), comprising: an ice storage box (210, Fig. 13); an ice stirring unit (220 and 222, Fig. 13) located within the ice storage box (Fig. 13); and an ice pushing unit (240, Fig. 6) located within the ice storage box (210, Fig. 6); wherein the ice storage box includes an ice outlet (215a, Fig. 6) disposed at a position on a bottom wall of the ice storage box (Fig. A) near a side wall thereof (Fig. A), and an ice inlet (211, Fig. 6) disposed at a top of the ice storage box (Fig. 6); wherein the ice stirring unit includes an ice stirring section (213, Fig. 6) disposed in a central area at a lower portion of the ice storage box (Fig. 13 shows stirring section is centrally located near the bottom of the ice box), a stirrer (220, Fig. 13) disposed rotatably within the ice stirring section (Paragraph 32), an ice cube inlet (Space between the two portions of 211a in Fig. 13 is interpreted as the ice cube inlet) disposed at the top of the ice stirring section (Fig. 13) and configured to allow ice cubes to be stirred to fall through (Paragraph 33), and an ice cube outlet (212a, Fig. 6) disposed on a side wall of the ice stirring section (212, Fig. 6); and wherein the ice pushing unit includes an ice discharging passage (Fig. A) and an ice pushing assembly (240, Fig. 6), the ice discharging passage being a space between the ice stirring section (213, Fig. 6) and an inner wall of the ice storage box (Fig. A), and communicating with the ice outlet and the ice cube outlet of the ice stirring section (passage 
With regards to Claim 1, Kim is silent towards the ice discharging passage being a circular ice discharging passage. It is unclear what the shape of Kim’s discharge passage is, but Fig. 5 seems to show it as a rectangular shape. Figs. 8 and 9 show the inner wall of the ice box is rounded. 
Choo teaches an ice discharger (Fig. 9) which includes a stirring section (200, Fig. 9) and a pushing section (310/312/320, Fig. 9). The pushing section includes a circular discharge passage formed by a casing (310, Fig. 10) which is in communication with the ice cube outlet of the stirring section (312, Fig. 9) and the ice outlet (110, Fig. 6).
Lee teaches an ice discharger (Fig. 6) that includes a stirring section (320, Fig. 6) and a pushing section (350, Fig. 6). The housing of the pushing section (351, Fig. 4) clearly forms a circular ice discharging passages.
The only difference between the prior art and the Claimed invention is that the ice discharging passage of Kim does not appear to be circular. Choo and Lee both teach similar ice dischargers with comparable pushing sections that include circular ice discharge passages. MPEP section 2144.IV.B holds that changes in shape are obvious modifications absent persuasive evidence that the claimed structure has a significant impact on the operation. Therefore it would have been obvious to one of ordinary skill in the art to modify the ice storage box of Kim, by forming a the housing around the ice pushing section to be any suitable shape, including a circular shaped housing resulting in a circular ice discharging passage, as evidenced by Lee and Choo, as a mere design choice, in an attempt to improve the performance of the ice discharger. 

With regards to Claim 2, modified Kim further discloses The ice discharging system of claim 1, wherein the ice stirring section is enclosed by an ice cube guiding wall (213a, Fig. 13 of Kim) located on a second bottom wall of the ice storage box (As seen in Fig. 13 of Kim the ice cube guiding wall 213a, forms a bottom wall for the ice storage box 210), the ice cube guiding wall including a circular arc segment (Fig. B) located at a center of the ice storage box (Illustrated by dotted centerline) and a connecting segment (Fig. B) having two ends connecting the circular arc segment and a second side wall of the ice storage box (Fig. B), respectively (Fig. B, first end is the end of the segment contacting the circular arc segment and the second end is the end connected to side wall).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Kim as applied to Claim 1 further in view of Van Ooyen et al. (US8862266, hereinafter referred to as Van Ooyen).
With regards to Claim 3, modified Kim discloses the ice discharging system of claim 2, wherein the circular arc segment is in smooth transition connection with the connecting segment (Fig. 13 of Kim). The connecting portion appears to be straight. 
With regards to Claim 3, modified Kim is silent towards wherein the connecting segment is an arc-shaped structure.

    PNG
    media_image3.png
    483
    687
    media_image3.png
    Greyscale

FIGURE C
Van Ooyen teaches a pill discharger (Fig. 12, although the reference is not in the field of Ice dispensing it is directed towards the larger art of article dispensing and which considered pertinent to applicants field of endeavor). The pill discharger has a guiding wall (97, Fig. 12) with a circular arc segment (Fig. C) and an arc shaped connecting segment (Fig. C) which connects the first segment with a side wall (86, Fig. 12).
	The only difference between the claimed invention and the prior art is that the connecting segment is an arc-shaped structure. Van Ooyen teaches a guiding wall with a shape that includes a circular arc segment and an arc shaped connecting segment, which are in smooth transition from each other. MPEP section 2144.IV.B holds that changes in shape are obvious modifications absent persuasive evidence that the arc shape has significant impact on the operation of the apparatus. Therefore a person of ordinary skill in the art would have found it obvious to modify the connecting segment of the stirring section of modified Kim, by changing it to any suitable shape, including an arc shaped structure, as taught by Van Ooyen as a mere design choice, in an attempt to improve the performance of the discharger. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to Claim 13 in view of Van Ooyen (US8862266).
With regards to Claim 14, Kim Discloses The refrigerator of claim 13, wherein the circular arc segment is in smooth transition connection with the connecting segment (Fig. 13).
	With regards to Claim 14, Kim is silent towards the connecting segment is an arc-shaped structure.
	Van Ooyen teaches a pill discharger (Fig. 12, although the reference is not in the field of Ice dispensing it is directed towards the larger art of article dispensing and which considered pertinent to applicants field of endeavor). The pill discharger has a guiding wall (97, Fig. 12) with a circular arc segment (Fig. C) and an arc shaped connecting segment (Fig. C) which connects the first segment with a side wall (86, Fig. 12).
	The only difference between the claimed invention and the prior art is that the connecting segment is an arc-shaped structure. Van Ooyen teaches a guiding wall with a shape that includes a circular arc segment and an arc shaped connecting segment, which are in smooth transition from each other. MPEP section 2144.IV.B holds that changes in shape are obvious modifications absent persuasive evidence that the arc shape has significant impact on the operation of the apparatus. Therefore a person of ordinary skill in the art would have found it obvious to modify the connecting segment of the stirring section of modified Kim, by changing it to any suitable shape, including an arc shaped structure, as taught by Van Ooyen as a mere design choice, in an attempt to improve the performance of the discharger. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Kim as applied to Claim 1, in view of Nuss (US2013/0305763) .
With regards to Claim 6, modified Kim discloses the ice discharging system of claim 1, wherein the ice stirring section comprises a top plate (212. Fig. 5, 6 and 13 of Kim. This wall is interpreted as 
With regards to Claim 6, modified Kim is silent towards the top plate being a circular top plate. (Examiner notes that the pushing unit already has a circular casing after it has been modified.)
Nuss teaches an ice discharger with a stirring section (230, Fig. 5), a pushing section (210/212, Fig. 5), which are separated by a circular plate (238, Fig. 5) in which is provided the ice cube outlet hole of the stirring section.
The only difference between the prior art and the claimed invention is that the top plate of modified Kim is not a circular top plate. Nuss teaches a circular plate which separates a stirring section and a pushing section of the ice discharger. MPEP section 2144.IV.B holds that changes in shape are obvious modifications absent persuasive evidence that the shape has significant impact. Therefore it would have been obvious to modify the ice storage box of modified Kim by changing the top plate to a circular top plate as taught by Nuss, in an attempt to improve the performance of the system. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of modified Kim and Nuss as applied to claim 6 above, and further in view of Van Ooyen (US8862266).

With regards to Claim 7 Kim is silent towards the connecting segment is an arc-shaped structure.
Van Ooyen teaches a pill discharger (Fig. 12, although the reference is not in the field of Ice dispensing it is directed towards the larger art of article dispensing and is considered pertinent to applicant’s structure). The pill discharger has a guiding wall (97, Fig. 12) with a circular arc segment (Fig. C) and an arc shaped connecting segment (Fig. C) which connects the first segment with a side wall (86, Fig. 12).
	The only difference between the claimed invention and the prior art is that the connecting segment is an arc-shaped structure. Van Ooyen teaches a guiding wall with a shape that includes a circular arc segment and an arc shaped connecting segment, which are in smooth transition from each other. MPEP section 2144.IV.B holds that changes in shape are obvious modifications absent persuasive evidence that the arc shape has significant impact. Therefore a person of ordinary skill in the art would have found it obvious to modify the connecting segment of the stirring section of Kim, by changing it to any suitable shape, including an arc-shaped structure, as taught by Van Ooyen as a mere design choice, in an attempt to improve the performance of the discharger.
Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or suggest the structure of the circular-ring ice cube pushing plate, ice pushing blades or falling port as claimed in Claims 18 and 20. The closest pieces of prior art found are Portney (US2011/0253737) and Ribouleau (US3796346).

Ribouleau teaches a dispensing apparatus (Fig. 3) which includes a pushing plate (8, Fig. 3) and pushing blades (24, Fig. 3) which extend from the top surface of said plate.
Although both references teach a similar structure, neither piece of prior art provides a motivation to modify the cited references in a way or in a configuration that would result in the claimed invention. 
Claims 4, 5, 8, 9, 11, 16, 17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With regards to Claims 4 and 16 the prior art does not teach or suggest the structure and placement of the circular-ring ice pushing plate and the pushing blades. The closest prior art found is Clark (US 1184074), which teaches a pushing plate (12, Fig. 1) which comprises a plurality of pushing blades (14, Fig. 1) that are extending from a bottom surface of the plate. Clark is a manually operated device which does not include a cooperating stirring section. There is no motivation in the disclosure that would lead a person of ordinary skill in the art to modify the pushing section in view of Clark, to reach the claimed invention. 
With regards to Claims 5, 17 and 11, the prior art does not teach or suggest the structure of the circular and the cylindrical ice pushing plates and their corresponding blades. The closest prior art found is Schukar et al. (US 20130312448) which teaches a pushing section (236, Fig. 8) with a cylindrical pushing plate with blades extending from an inner surface thereof. The blades of Schukar do not radially extend but have a turbine shape. 

Portney teaches a dispensing system that has a pushing section (Fig. 7) that includes a pusher plate (58, Fig. 7) with a series of pushing blades (56, Fig. 7) extending from a top surface of said plate. 
Ribouleau teaches a dispensing apparatus (Fig. 3) which includes a pushing plate (8, Fig. 3) and pushing blades (24, Fig. 3) which extend from the top surface of said plate.
Although both references teach a similar structure, neither piece of prior art provides a motivation to modify the cited references in a way or in a configuration that would result in the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313)446-6657.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/R.R./Examiner, Art Unit 3763                                                                                                                                                                                                        




/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763